Case: 12-30308   Document: 00512248024    Page: 1   Date Filed: 05/20/2013




        IN THE UNITED STATES COURT OF APPEALS
                                                            United States Court of Appeals
                                                                     Fifth Circuit
                      FOR THE FIFTH CIRCUIT                      FILED
                            _____________________               May 20, 2013

                                No. 12-30308                   Lyle W. Cayce
                            _____________________                   Clerk

CALVIN JAMES,

            Plaintiff - Appellant

v.

CURTIS MASON; UNITED STATES OF AMERICA,

            Defendants - Appellees

                         __________________________

             Appeal from the United States District Court for the
                 Western District of Louisiana, Alexandria
                        __________________________

                ON PETITION FOR REHEARING EN BANC

(Opinion 2/5/2013, 5 Cir., ____________,)

Before JONES, DENNIS, and HAYNES, Circuit Judges.

PER CURIAM:

( X ) Treating the Petition for Rehearing En Banc as a Petition for Panel
      Rehearing, the Petition for Panel Rehearing is GRANTED in part. the
      panel reaffirms its prior opinion and judgment affirming the district
      court except for the discussion of James’s FTCA claim. As to this claim
      only, we vacate the district court’s summary judgment and remand for
      further proceedings in light of the Supreme Court’s decision in
      Millbrook v. United States, No. 11-10362 (U.S. Mar. 27, 2013).

          AFFIRMED IN PART, VACATED IN PART AND REMANDED.